DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment of 3/8/22 does not render the application allowable.
Remarks
Applicant has amended claims 1, 5-11, 22, 23, 26, 27, cancelled claims 12 and added new claims 28-32.  Claims 1-2, 4-11, 13-16, 22-32 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendments.  New grounds of rejection, necessitated by the amendments, are set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 26, 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Britt (US 20190379322).
As to claim 1, Britt is directed to a roof system (abstract) comprising:
A plurality of solar modules (60) each solar module comprising (paragraph 0048); 
A single backsheet having a length and a width (backsheet, 70; paragraph 0047); 
A plurality of solar cells supported on the backsheet, the cells being arranged on the backsheet in a predetermined patter of cells (35; para 0042); 
Wherein the predetermined pattern comprises an array of solar cells including at least three rows of cells extending parallel to each other across the width of the backsheet, each row comprising a plurality of spaced solar cells and spaced apart along the length of the backsheet with each row of solar cells being shifted across the width of the backsheet with respect to at least one adjacent row of solar cells (shown in Figure 3); 
The solar cells of each row being electrically interconnected in series along the backsheet, with at least a first one of the solar cells of a row of solar cells electrically connected to a second one of the solar cells of the row of solar cells so as to define a current flow path configured to aggregate electrical energy produced by the cells (Figure 6; connected in series paragraph 0057); and
A protective covering overlying the solar cells (protective barrier on front of PV cells; paragraph 0032).
Regarding claim 2, the prior art teaches at least one solar panel incorporating the solar cell module of claim 1 (Figure 11).	
Regarding claim 4, the prior art teaches each row being shifted by one-half the width of a solar cell (offset by half; paragraph 0073).
As to claim 26, Britt is directed to a solar cell module (abstract) comprising:
A single backsheet having a length and a width (backsheet, 70; paragraph 0047); 
A plurality of solar cells supported on the backsheet, the cells being arranged on the backsheet in a predetermined patter of cells the cells having a width spaced apart along the sheet (35; para 0042); 
Wherein the predetermined pattern comprises an array of solar cells including at least three rows of cells extending parallel to each other across the width of the backsheet, each row comprising a plurality of spaced solar cells and spaced apart along the length of the backsheet with each row of solar cells being shifted by a fraction of the width of a solar cell across the width of the backsheet with respect to at least one adjacent row of solar cells (shown in Figure 3; offset by half paragraph 0073); 
The solar cells of each row being electrically interconnected in series along the backsheet, with at least a first one of the solar cells of a row of solar cells electrically connected to a second one of the solar cells of the row of solar cells so as to define a current flow path configured to aggregate electrical energy produced by the cells (Figure 6; connected in series paragraph 0057); and
A protective covering overlying the solar cells (protective barrier on front of PV cells; paragraph 0032).
Regarding claim 27, the prior art teaches cells (which inherently have independent polarities, met even when the polarities are identical) and are arranged to adjacent cells to form groups with predetermined polarity configurations (any configuration necessarily reads on pre-determined as they are known, at least, directly prior to manufacture.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-10, 13, 22, 25, 28-30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 20190379322) as applied to claim 1 above, and further in view of Kalkanoglu (US 20110132427).
Regarding claims 5 and 6 and 9-10 and 28 and 30, 32, Applicant is directed above for a full discussion of Britt as applied to claim 1.  The prior art reference fails to teach half cell segments having a width approximately half a width of the cells and located at the ends of the shifted rows to fill the space left by shifting these rows wherein at least some comprise dummy cell segments that do not produce energy.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the configuration of Britt to include the dummy half-cells of Kalkanoglu to ensure aesthetic appeal of the final product on a roof.
Regarding claim 7, the prior art teaches the shifted rows resulting in unfilled spaces at the end of the rows of cells and wherein some spaces are filled with half cell sized segments and some are filled with full cell segments (see Figures 6AB of Kalkanoglu).
Regarding claims 8 and 29, the prior art teaches at least some of the half cell sized segments are dummy cell and some (paragraph 0081).  The prior art does not explicitly teach some of the half cell segments being active cells, however a skilled artisan would readily appreciate that the inclusion of more active cells increases the power output of the device and, as such, the inclusion of active cells would have been obvious to a skilled artisan.
Regarding claim 13, the prior art teaches cells (which inherently have independent polarities, met even when the polarities are identical) and are arranged to adjacent cells to form groups with predetermined polarity configurations (any configuration necessarily reads on pre-determined as they are known, at least, directly prior to manufacture.
As to claim 22, Britt is directed to a solar cell module (abstract) comprising:
A single backsheet having a length and a width (backsheet, 70; paragraph 0047); 
A plurality of solar cells supported on the backsheet, the cells being arranged on the backsheet in a predetermined patter of cells (35; para 0042); 
Wherein the predetermined pattern comprises an array of solar cells including at least three rows of cells extending parallel to each other across the width of the backsheet, 
The solar cells of each row being electrically interconnected in series along the backsheet, with at least a first one of the solar cells of a row of solar cells electrically connected to a second one of the solar cells of the row of solar cells so as to define a current flow path configured to aggregate electrical energy produced by the cells (Figure 6; connected in series paragraph 0057); and
A protective covering overlying the solar cells (protective barrier on front of PV cells; paragraph 0032).
The reference fails to teach at least some of the cells comprising cell segments of the solar cells.
Kalkanoglu is directed to a roofing solar system and teaches a cell offset wherein half-sized dummy cells are used at the end of rows to ensure aesthetic appeal of the final product on a roof (Figures 6AB and paragraph 0081).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the configuration of Britt to include the dummy half-cells of Kalkanoglu to ensure aesthetic appeal of the final product on a roof.
	Regarding claim 25, the prior art teaches the solar cells as instantly required.  Because the recited term “group” does not provide any structural limitation, any configuration of cells can be considered a group and therefore the configuration of the prior art meets the instant limitations.
Allowable Subject Matter
Claims 11, 14-16, 23, 24, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference as it was applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726